Citation Nr: 0600278	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  03-07 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for bilateral hearing 
loss.

3.  Entitlement to an increased rating for burn scars of the 
left hand, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service in the U.S. Navy from August 
1963 to August 1967.

This matter comes before the Board from a March 2002 decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which denied service connection for 
tinnitus, found that new and material evidence had not been 
submitted to reopen a previously denied claim of service 
connection for bilateral hearing loss, and denied a rating in 
excess of 10 percent for the veteran's burn scars of the left 
hand.  In the May 2004 supplemental statement of the case 
(SSOC), the RO found that new and material evidence had been 
submitted to reopen the service connection claim for 
bilateral hearing loss.

The record reflects that the veteran was scheduled for a 
Travel Board hearing at the RO before a Veterans Law Judge in 
November 2005, but he failed to report for this hearing and 
has yet to show good cause for his failure to report..  The 
Board also notes that the veteran's claim for a clothing 
allowance will be addressed in a separate decision.


FINDINGS OF FACT

1.  The objective medical evidence fails to establish a nexus 
or link between the veteran's diagnosed tinnitus and any 
incident of his active service.

2.  A December 1985 RO decision denied a claim of service 
connection for bilateral hearing loss.  In July 2001, the 
veteran applied to reopen the claim for service connection 
for this condition.


3.  Evidence received since the December 1985 RO rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for bilateral hearing loss.

4.  The objective medical evidence fails to establish that 
the veteran's high frequency bilateral hearing loss increased 
in severity during service.  There is also no competent 
medical evidence showing a nexus or link between the 
veteran's bilateral hearing loss and any incident of his 
active service.

5.  The veteran's burn scars of the left hand are well-healed 
with no residuals, no scars, and no disability.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active duty 
service. 38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.306, 3.385 (2005).

2.  New and material evidence has been submitted since the 
final December 1976 RO decision, and thus the claim of 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2005).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active military service. 38 U.S.C.A. §§ 1110, 1153 (West 
2002); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2005).

4.  The criteria for a rating in excess of 10 percent for 
burns scars of the left hand have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804, 
7805 (2002, 2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 512); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran was provided with sufficient 
VCAA notice through letters sent to him in October 2001, 
November 2004, and December 2004.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The appellant has not been prejudiced thereby.  The content 
of the notice provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with the opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  There is even a 
report of contact dated in October 2001 showing that the RO 
called the veteran, provided him with notice of VA's duty to 
assist pursuant to the VCAA, and specifically asked whether 
the veteran to identify any additional evidence to support 
his claims.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

In letters dated in October 2001, November 2004, and December 
2004, the RO informed the appellant of its duty to assist him 
in substantiating his claims under the VCAA, and the effect 
of this duty upon his claims.  In addition, the appellant was 
advised, by virtue of a March 2003 statement of the case 
(SOC) and May 2004 and February 2005 supplemental statements 
of the case (SSOCs) issued during the pendency of this 
appeal, of the pertinent law, and what the evidence must show 
in order to substantiate his claim.  We therefore believe 
that appropriate notice has been given in this case.  The 
Board notes, in addition, that VA medical evidence was 
developed with respect to the appellant's claims, and that 
the SOC and SSOCs issued by the RO clarified what evidence 
would be required to reopen a previously denied claim, to 
establish service connection, and to establish entitlement to 
an increased rating.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the March 2003 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159.  See Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  All the above notice documents must be 
read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  In November 
2004, the veteran indicated, through his representative that 
he had no additional information or evidence to submit.  
Also, in February 2005 the veteran indicated, again through 
his representative, that all of the treatment for tinnitus 
and bilateral hearing loss had been through the military or 
the VA system.  It appears that all obtainable evidence 
identified by the appellant relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  Thus, 
for these reasons, any failure in the timing or language of 
VCAA notice by the RO constituted harmless error.

II.  Factual Background

Service medical records (SMRs) show that, on the veteran's 
enlistment examination in August 1963, an audiometric 
evaluation showed pure tone thresholds of 0, 0, -5, 0, 5, 35, 
in the right ear, and 0, 5, 5, 5, 15, 45, in the left ear, at 
500 Hertz (Hz), 1000 Hz, 2000 Hz, 3000 Hz, 4000 Hz, and 6000 
Hz, respectively.  On his examination for release from active 
duty in August 1967, the veteran had normal hearing (15/15) 
in both ears on whispered voice and spoken voice testing.  
The SMRs show no complaint or finding referable to tinnitus.  

Service personnel records show that the veteran's military 
occupational specialty (MOS) was BT (boiler technician).  He 
served aboard the USS Black (DD-666).


Received from the veteran in August 1985 was his claim for 
service connection for hearing loss.  He said he had recently 
undergone a hearing test and was found to have a high pitch 
hearing loss.  He reported he served on a destroyer in 
service in the Vietnam region, and claimed that his hearing 
loss was due to being in the fire room of that ship.  

An August 1985 VA audiological evaluation showed that the 
veteran had moderate, falling to severe, high frequency 
sensorineural hearing loss bilaterally.

An October 1985 VA audiological evaluation showed that the 
veteran reported noise exposure to gunfire in service.  The 
impression was "probably noise-induced sensorineural hearing 
loss".  He was found to have essentially normal hearing, 
with moderate to severe high frequency fall-off.

In a November 1985 hospital discharge summary it was noted 
that the veteran had bilateral hearing difficulty.

By December 1985 rating decision, the RO, in pertinent part, 
denied service connection for bilateral hearing loss, 
essentially based upon a finding that the veteran's high 
frequency hearing loss became manifest and was initially 
confirmed by medical evidence on dates that were too remote 
from his period of active service.  

On VA examination in August 1986, the veteran noted a history 
of hearing problems, but the examiner responded "no" to the 
question of whether hearing loss was noted on examination.

Received from the veteran in July 2001 was his claim for 
service connection for tinnitus, his claim to reopen the 
claim for service connection for bilateral hearing loss, and 
his claim for an increased rating for his left hand burn 
scars.

On VA examination in January 2002 the veteran complained of 
continued numbness and inability to grip.  Examination of the 
palm of the left hand revealed no scarring, and the fingers 
and palm went into full extension.  There were no fibrous 
bands and no muscle atrophy.  Flexion was full with fingers 
into the palm.  The veteran was able to discriminate two 
points in the palm of the left hand.  The impression was of 
prior first and second degree burns of the left hand.  The 
current physical examination showed no residual sign of 
injury or disability.  

By March 2002 rating decision, the RO denied a rating in 
excess of 10 percent for first and second degree burns of the 
left hand, denied service connection for tinnitus, and found 
that new and material evidence had not been submitted to 
reopen the claim for service connection for bilateral hearing 
loss.

On a VA audiological evaluation in June 2001, it was noted 
that the veteran had hearing within normal limits sloping to 
moderately severe to severe sensorineural hearing loss in 
both ears.  Along with this audiological evaluation, in April 
2002 the veteran submitted a statement in which he claimed 
that the audiologist who examined him in June 2001 indicated 
that the radiological evaluation showed he had hearing loss 
and tinnitus.  

VA treatment records dated in November 2002 showed that the 
veteran complained of pain and numbness of the left palm 
after a burn to the palm in the 1960s.  He claimed he wore a 
splint to protect the area and applied lotion daily.  An EMG 
showed moderate carpal tunnel syndrome of the left wrist 
without evidence of axonal changes.  Examination of the left 
hand showed no edema, normal skin appearance, full active 
range of motion, and decreased light touch sensation of hand 
and fingers.

Received from the veteran in February 2003 was a statement in 
which he claimed that his hearing was damaged when he got 
burned closing a valve while working in the engine room on 
shipboard.  He claimed he had been given hearing aids for 
both ears by VA.

A VA audiological evaluation in April 2003 showed a diagnosis 
of bilateral sensorineural high frequency hearing loss.  
There was no significant change from the previous examination 
in June 2001.  




In April 2004 the veteran testified at a hearing at the RO.  
He testified that his burn scars on the left hand were in the 
palm and also went through the fingers and left a deadening 
feeling in them.  He put a burn ointment on his hand at 
night, and claimed that he also wore a splint for the carpal 
tunnel sydrome.  He reported having tenderness on top of the 
hand, and was told this was due to carpal tunnel syndrome.  
He testified that cold weather affected the skin on left hand 
and that the deadness in the fingers of his left hand started 
out from the burns but then turned into carpal tunnel 
syndrome.  With regard to bilateral hearing loss and 
tinnitus, he testified that during service he worked aboard a 
ship in the boiler room and was exposed to a high-pitched 
whining noise in the boiler room.  He claimed that when he 
shipped out to the coastal area of Vietnam, he was stationed 
aboard a destroyer, the USS Black, and was exposed to 
acoustic trauma from gunfire.  He claimed that when they 
"took a hit" he was in the engineering repair party which 
would shoot shells all night and day.  He said he also worked 
in the ready room underneath the gun mounts, and worked 
shoving powder and ammunition up into the gun mounts.  He had 
no type of ear protection.  He testified that on a normal day 
at sea he worked below deck in the fire room, running the 
burners, which were steam turbine engines.  He testified that 
he had felt ringing in the ears for the past four years, and 
that it would wake him up at night.  He testified that after 
service he had worked in several manufacturing plants and was 
exposed to noise in these plants.  

On a VA scars examination in April 2004, the veteran reported 
he served in the Navy as a boiler room sailor.  He later 
worked as a security guard until 1986, when multiple 
problems, including his low back and heart, put him out of 
the workforce.  It was noted that the veteran had carpal 
tunnel symptoms in the left hand and wore a cock-up splint 
for that.  Examination of both hands showed no difference of 
the left hand, which was the site of very mild superficial 
burns in 1965, with the right.  He had full range of motion 
in all fingers and both thumbs.  There was no sensory or 
motor deficit.  The area involved was primarily the palm of 
the left hand, which is an exposed area and constitutes less 
than five percent of the exposed skin areas and less than one 
percent of the total body surface.  He had no scars, no 
significant symptoms, and no disability from the burns, which 
the examiner noted "apparently healed promptly with only a 
single sick call visit and no further treatment.  The 
impression was status post superficial burns, left hand, non-
dominant, on active duty in the Navy, with complete healing.  
The examiner noted there were no residuals, no scars, and no 
disability.

At a VA audiological examination in April 2004, the veteran 
reported he served in the Navy on a destroyer and that his 
military noise exposure consisted of a combination of jet 
engine noise, heavy equipment, and big gun.  He did not wear 
ear protection.  He reported that after service he was a 
truck driver and worked on an assembly line where the only 
loud noise consisted of air hoses, but he did not wear ear 
protection.  He reported a history of bilateral progressive 
hearing loss, which he felt was present since he was on 
active duty.  He also reported a history of bilateral 
constant tinnitus of moderate severity that was of at least 
three years in duration, but after questioning he claimed 
that tinnitus occurred subsequent to his separation from 
service.  An audiological evaluation showed pure tone 
thresholds of 10, 15, 45, 70, and 60, in the right ear, and 
5, 15, 60, 70, 90, in the left ear, at 500, 1000, 2000, 3000, 
and 4000 Hz, respectively.  The diagnoses included bilateral 
high frequency sensorineural hearing loss and bilateral 
constant tinnitus.

The examiner noted that the veteran's service medical records 
showed a pre-existing high frequency hearing loss in both 
ears at 6000 Hz, but that at his separation examination he 
had normal hearing.  The examiner concluded that the pre-
existing high frequency hearing loss in 1963 was not 
aggravated ruing service.  The examiner opined that since the 
veteran's service medical records were negative for onset or 
progression of hearing loss while on active duty, that 
hearing loss was not incurred while on active duty, and that 
it was "less likely than not" that the veteran's current 
hearing loss was related to military noise exposure.  The 
examiner also opined that since service medical records were 
negative for tinnitus and the veteran's own historical 
account indicated that his tinnitus did not occur until years 
after separation from service, the veteran's tinnitus was not 
incurred in service and was "less likely than not" related 
to his service.


III.  Analysis

1.  Service Connection for Tinnitus

The veteran contends that his tinnitus resulted from acoustic 
trauma he reportedly sustained as a result of exposure to 
noise in service.  He has contended that his tinnitus had an 
onset in approximately 2000, but also claimed on the most 
recent VA examination the tinnitus was present subsequent to 
his period of active duty service.  On his VA Form 9 he 
reported that during his time aboard ship in service he 
noticed ringing in his ears, which reminded him of the sound 
of parts of the ship's engine room.

The SMRs show no complaint or finding of tinnitus.  His MOS 
was boiler technician.  The first report of tinnitus by the 
veteran was in an October 1985 VA ENT consultation, when he 
reported having occasional bilateral tinnitus.  He first 
filed his claim for service connection for tinnitus in July 
2001.  The next medical evidence showing a report of and 
finding of tinnitus was on VA examination in April 2004.  
There are no reports of tinnitus prior to 1985.  

It is clear from the record that the veteran has bilateral 
tinnitus, thus he has a current disability.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  What is missing from the 
record is competent medical evidence showing that the 
veteran's current tinnitus is related to a disease or injury 
he incurred during his active military service.  A VA medical 
examination and opinion was sought on the specific issue of 
the probable etiology of the veteran's tinnitus.  In April 
2004, the examiner concluded, after reviewing the veteran's 
claims file and service medical records, that his tinnitus 
was not incurred in service and was not related to service.  
There is no competent evidence to the contrary.  
Consideration has been given to the veteran's own assertions 
that he has tinnitus related to service, however, the veteran 
is a layperson and as a layperson he has no competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

Based on the lack of clinical evidence that the veteran had 
tinnitus in service, the lack of continuity of symptomatology 
after service, the remote onset of tinnitus years after 
service, and the lack of competent medical evidence of a 
nexus between any current tinnitus to any in-service disease 
or injury, the Board concludes that veteran is not entitled 
to service connection for tinnitus.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim for service connection for 
tinnitus must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).

2.	New and Material Evidence to Reopen 
Claim of Service Connection for Bilateral Hearing Loss

In a December 1985 rating decision, the RO denied service 
connection for bilateral high frequency hearing loss.  The RO 
essentially found that the veteran's high frequency hearing 
loss had an onset many years after the veteran's period of 
active duty.  The RO advised the veteran of his appellate 
rights, but a review of the claims file shows that the 
veteran did not respond to the RO's December 1985 decision.  
The December 1985 RO rating decision is therefore final, and 
the claim may be reopened only if new and material evidence 
is submitted.  38 U.S.C.A. §§ 5108, 7104; Manio v. Derwinski, 
1 Vet.App. 140 (1991).

"New and material evidence" means evidence not previously 
submitted to VA decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Amendments to 
38 C.F.R. § 3.156(a) apply only to claims to reopen received 
on or after August 29, 2001, and, therefore, have no bearing 
on the instant case since the veteran filed his request to 
reopen in July 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001).

When the claim was denied by the RO in December 1985, the 
evidence on file consisted of service medical records, a VA 
examination, and a VA audiological consultation record.  
These records showed a high frequency sensorineural hearing 
loss at the time of the veteran's entrance to active duty, 
but essentially normal hearing on whispered and spoken voice 
testing upon separation from service.  Subsequent to service, 
VA treatment records in August and October 1985 showed 
evidence of current bilateral high frequency hearing loss 
disability, for VA purposes.  See 38 C.F.R. § 3.385.  On an 
ENT consultation in October 1985, the impression was 
"probably noise-induced sensorineural hearing loss".  The 
veteran had reported a one-year history of bilateral hearing 
loss and claimed he was exposed to noise from naval gun fire 
during service.  There was, however, no competent medical 
evidence of record showing that the veteran's pre-existing 
high frequency hearing loss was aggravated during his period 
of service, nor was there competent medical evidence to show 
that his high frequency bilateral hearing loss disability was 
related to service.  

In July 2001, the veteran filed a claim, essentially 
requesting that his claim for service connection for 
bilateral hearing loss be reopened.  

Evidence submitted subsequent to the December 1985 RO 
decision includes VA examinations, VA treatment records, the 
veteran's lay statements, and the veteran's testimony in 
April 2004.  Audiological evaluations dated in June 2001 and 
April 2004 showed current bilateral hearing loss disability, 
for VA purposes, under 38 C.F.R. § 3.385.  With regard to lay 
evidence, the veteran reported on several occasions that his 
hearing loss was sustained in service due to exposure to loud 
noise from gunfire and heavy equipment while he was onboard 
the USS Black, off the coast of Vietnam.  On VA examination 
in April 2004, the examiner, after reviewing the veteran's 
complete claims file, including service medical records, 
opined that the veteran's hearing loss was not incurred in or 
otherwise related to service.  

With regard to the veteran's lay statements and the 2004 VA 
examination, the Board notes that this evidence is new, in 
that it has not been previously considered and is not 
cumulative of evidence previously considered.  This evidence 
is material in that pertains to the significant question of 
whether the veteran has a current hearing loss disability, 
for VA purposes, pursuant to 38 C.F.R. § 3.385.  The Board 
agrees with the RO's conclusion (in the May 2004 supplemental 
statement of the case) that new and material evidence has 
been submitted since the December 1985 RO decision; thus, the 
claim for service connection for bilateral hearing loss is 
reopened.  Noting that the RO has already considered the 
veteran's claim on the merits, the Board will proceed with 
the appeal, and address the merits as well.  

The veteran contends that he was a boiler tender during 
service, and was exposed to noise in service in that 
capacity.  He also reported that while onboard the USS Black, 
a destroyer ship that was stationed off the coast of Vietnam, 
he had other duties which involved him being exposed to noise 
(gunfire) during service.  In his VA Form 9, he claimed his 
primary job in the Navy was to do boiler repairs in the 
engine room, but that during fire support missions he loaded 
naval guns and 50 caliber dual machine guns.  

The SMRs show a high frequency sensorineural hearing loss at 
the time of the veteran's entrance into service, but 
essentially normal hearing on whispered and spoken voice 
testing upon separation from service.  The first medical 
evidence of hearing problems subsequent to service was in 
1985, when the veteran complained of hearing loss and 
underwent an audiological evaluation and ENT consultation.  
In October 1985 he reported a one year reported a one-year 
history of bilateral hearing loss, and claimed he was exposed 
to noise from gunfire during service.  The impression was 
"probably noise-induced sensorineural hearing loss".  It is 
clear that the veteran has a current hearing loss disability 
for VA purposes, pursuant to 38 C.F.R. § 3.385.  See Brammer, 
supra.

What is missing from the record, however, is competent 
medical evidence showing that the veteran's current high 
frequency bilateral hearing loss is related to a disease or 
injury that was aggravated or incurred in service.  While the 
VA ENT physician in October 1985 indicated that the veteran's 
sensorineural hearing loss was "probably" noise induced, 
there is no indication that the ENT physician reviewed the 
veteran's claims file or service records prior to making that 
diagnosis.  Moreover, there is no indication as to whether 
the ENT physician was aware of any post-service noise 
exposure, or that the ENT physician was specifically 
referring to in-service noise exposure (as opposed to post-
service noise exposure) in concluding that the veteran's 
hearing loss was probably noise-induced.

The subsequent April 2004 VA examination, however, included a 
review of the claims file and the veteran's SMRs, and the 
examiner opined that the veteran's bilateral hearing loss was 
not aggravated or incurred in service and was not related to 
service.  The Board finds that the 2004 VA examiner's opinion 
is more probative and persuasive, as it included a review of 
the entire claims file prior to rendering an opinion, 
including the veteran's reports of noise exposure in service 
and subsequent to service.  And while due consideration has 
been given to the veteran's own assertions that his bilateral 
hearing loss is related to noise exposure in service, the 
Board notes that the veteran is a layperson, and as such has 
no competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu, supra.

Based upon the lack of competent medical evidence of a nexus 
between the veteran's bilateral hearing loss and his service, 
the Board concludes that veteran is not entitled to service 
connection for bilateral hearing loss.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule does not apply, and the claim for service 
connection for bilateral hearing loss must be denied.  38 
U.S.C.A. § 5107(b); Gilbert, supra.

3.  Rating in Excess of 10 Percent for Burn Scars, Left Hand

Prior to August 30, 2002, scars, in pertinent part, were 
evaluated as following:  a maximum 10 percent evaluation was 
warranted for superficial scars that were poorly nourished 
with repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
(DC) 7803.  A maximum 10 percent evaluation was warranted for 
superficial scars that were tender and painful on objective 
demonstration, under  DC 7804.  Scars could also be evaluated 
for limitation of function of the part affected.  DC 7805.

The Board takes note of the amended criteria for rating the 
skin, which took effect on August 30, 2002.  See 67 Fed. Reg. 
49,596 (July 31, 2002).  The new criteria provide for 
assignment of a maximum 10 percent evaluation for scars, 
other than on the head, face or neck, that are superficial 
and do not cause limited motion, and cover an area of 144 
square inches or greater; for superficial unstable scar 
(characterized by a frequent loss of skin covering the scar); 
or a superficial scar that is painful on examination.  38 
C.F.R. § 4.118, Diagnostic Codes 7802, 7803, 7804.  A rating 
in excess of 10 percent is warranted for scars, other than on 
the head, face or neck, where such are deep or cause limited 
motion in an area exceeding twelve square inches.  DC 7801.  
Otherwise, scars will continue to be rated on the limitation 
of motion of the affected part.  DC 7805.

The Board notes that, as to the veteran's condition, there is 
no significant difference between the old and the revised 
regulations for rating skin scars.  The veteran has also been 
provided the revised rating criteria.  Thus, the Board finds 
that we may proceed with a decision on the merits of this 
appeal, with consideration of the original and revised 
regulations, without prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).

The Board has reviewed the claim under both the new and old 
regulations for rating skin disorders.  For the reasons and 
bases set forth below, the Board finds that the preponderance 
of the evidence is against the assignment of an evaluation 
higher than 10 percent for the veteran's service-connected 
burn scars of the left hand, under both the old and the new 
criteria.

In order for a higher rating to be assigned under the old or 
new criteria, under Diagnostic Code 7805, there would have to 
be a showing that the scar limited the function of the part 
affected.  There is however, no competent medical evidence of 
record to show that any burn scars of the left hand affect 
the functioning of the veteran's left hand or fingers.  While 
the veteran has reported having problems with a feeling of 
deadness in his left hand and tenderness on top, and the need 
to wear a splint on his left wrist, these symptoms have been 
attributed to his carpal tunnel syndrome in the left wrist, 
as well as to peripheral neuropathy, neither of which the 
veteran has been granted service connection for.  

In addition, under the new criteria a higher rating could be 
assigned under DC 7801, which provides for disability ratings 
higher than 10 percent for a scar, other than on the head, 
face or neck, that is deep or creates limited motion, and 
consists of an area or areas exceeding 12 square inches.  
However, the competent medical evidence of record shows that 
the burn scars of the left hand are well healed and not 
visible.  Thus, the size and nature of these scars fails to 
qualify the veteran for a higher rating under Diagnostic Code 
7801.

On the most recent VA examinations, in 2002 and 2004, the 
veteran's burn scars of the left hand were essentially found 
to be well-healed, with no residuals, no scars, and no 
disability.  While he has complained of pain and numbness in 
the left hand and the need to wear a splint for relief, 
again, these symptoms have been attributed to his non-
service-connected carpal tunnel syndrome, and have not been 
attributed to his service-connected burn scars of the left 
hand.  Thus, it is questionable whether the veteran's 
service-connected burn scars of the left hand warrant even a 
10 percent rating, based on this most recent medical 
evidence, however, the Board may not disturb the RO's 
findings in this regard.

Therefore, absent objective manifestations of disability 
attributable to the service-connected burn scars of the left 
hand, an evaluation in excess of 10 percent under the 
regulations in effect prior to, as well as after August 30, 
2002, is not warranted.  Therefore, as the objective medical 
evidence preponderates against a finding for an evaluation in 
excess of 10 percent for burn scars of the left hand, the 
veteran's claim must be denied.  Gilbert, supra.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  In this respect, the Board notes that the 
veteran has not required frequent periods of hospitalization 
for his burn scars of the left hand, nor has he indicated any 
interference with his ability to work due to his burn scars 
of the left hand.  Rather, the veteran has attributed his 
problems with employability to other medical problems.  In 
sum, there is no indication in the record of such an unusual 
disability picture that application of regular schedular 
standards is impractical, especially in the absence of any 
allegation of marked interference with employment.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.




ORDER

Service connection for tinnitus is denied.

New and material evidence has been received to reopen the 
claim of service connection for bilateral hearing loss, and 
the claim is reopened.  However, upon review on the merits, 
service connection for bilateral hearing loss is denied.

A rating in excess of 10 percent for burn scars of the left 
hand is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


